DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 05/10/2022 Amendment.
Claims 1-15 are pending and examined.

Specification
The disclosure is objected to because of the following reason:
Neither specification nor the drawings teach the amended limitations “a ferromagnetic nanomagnet disposed adjacent to said surface, said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, both of said long axis and said short axis in a plane parallel to said surface” in claim 1, lines 6-7.
	FIG. 3B of the present invention does not show a long axis and a short axis with elliptical shape. FIG. 3B, in fact, shows long axis Hkx in plane and short axis Hkz out of the plane, which is represented with the dot, which is consistent with those in FIG. 3A. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Neither specification nor drawings teach the amended limitations “a ferromagnetic nanomagnet disposed adjacent to said surface, said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, both of said long axis and said short axis in a plane parallel to said surface” in claim 1, lines 6-7.
For purpose of examination, Examiner does not consider the amended limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,076,537 to Khvalkovskiy et al. (hereafter Khvalkovskiy) OR US 9,171,601 to Shukh (hereafter Shukh).
Khvalkovskiy Reference: 
Regarding independent claim 1, Khvalkovskiy teaches a base element for switching a magnetization state of a nanomagnet (FIG. 4: magnetic memory 100’) comprising: 
a heavy-metal nanostrip having a surface, said heavy-metal nanostrip comprising at least a first layer comprising a heavy metal and a second layer comprising a different heavy-metal (FIG. 4: SO active layer 120’ may include host material B as first layer and mixture of A and B as second layer, see 8:31-50); 
a ferromagnetic nanomagnet disposed adjacent to said surface (FIG. 3: free layer 112’), said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, said ferromagnetic nanomagnet having both a perpendicular-to-the-plane anisotropy Hkz and an in-plane anisotropy Hkx (FIG. 4: free layer 112’ is made of Co, see 8:10; Co has property of an in-plane long axis and perpendicular to the plan short axis, which are perpendicular to each other) and said ferromagnetic nanomagnet having a first magnetization equilibrium state and a second magnetization equilibrium state (FIG. 4: magnetic moment of free layer 112’ is switchable between positive Y and negative Y direction), said first magnetization equilibrium state or said second magnetization equilibrium state settable by a flow of electrical charge through said heavy-metal nanostrip (FIGS. 4-5: magnetic moment of free layer is settable by current JSO); and 
wherein a direction of said flow of electrical charge through said heavy-metal nanostrip comprises an angle ζ with respect to said short axis of said nanomagnet (FIG. 4: because JSO is flowing in positive X direction, and short axis is in Z direction).
Regarding dependent claim 3, Khvalkovskiy teaches wherein said heavy-metal nanostrip comprises a Hafnium (Hf) or a Tungsten (W) in n-phase (see 8:31-39).
Regarding dependent claim 4, Khvalkovskiy wherein said heavy-metal nanostrip comprises at least one of a Cu/Pb alloy, a Cu/Pt alloy, and a Cu/Au alloy (if A is either Au, Cu, Pb or Pt, and B is either Cu, Au, and Pt, see 8:31-39).
Regarding dependent claim 5, Khvalkovskiy teaches wherein said heavy-metal nanostrip comprises a bilayer (host material B as first layer and top atomic layers are mixture of A and B as second layer, see 8:31-50).
Regarding dependent claims 6-7, Khvalkovskiy teaches wherein said bilayer comprises at least one of Pt/Ta, Pt/W, Pt/Hf, W/Hf, Au/W, Pt/Hf, Pt/Al, and Au/Ta (see mixture of A and B, 8:31-39).
Regarding dependent claim 9, Khvalkovskiy teaches wherein said nanomagnet comprises at least one of Ruthenium(Ru), Ta, Co, Pt, Ni, TaN, NiFeOx, NiFeB, CoFeB, CoFe, CoFeOxB, NiOxB, CoBOx, FeBOx, CoFeNiB, CoPt, CoPd, CoNi, TaOx, FeCoB, mixtures thereof, combinations thereof, and alloys thereof (FIG. 4: free layer 112’ is made of Co, see 8:10).
Regarding dependent clam 10, Khvalkovskiy teaches wherein said nanomagnet comprises a multilayer structure (FIG. 4: see structure 100’).
Regarding independent claim 11, Khvalkovskiy teaches a base element for switching a magnetization state of a nanomagnet (FIG. 4: magnetic memory 100’) comprising: 
a heavy-metal nanostrip having a surface (FIG. 4: SO active layer 120’); 
a ferromagnetic nanomagnet disposed adjacent to said surface (FIG. 3: free layer 112’), said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, said ferromagnetic nanomagnet having both a perpendicular-to-the-plane anisotropy Hkz and an in-plane anisotropy Hkx (FIG. 4: free layer 112’ is made of Co, see 8:10; Co has property of an in-plane long axis and perpendicular to the plan short axis, which are perpendicular to each other) and said ferromagnetic nanomagnet having a first magnetization equilibrium state and a second magnetization equilibrium state (FIG. 4: magnetic moment of free layer 112’ is switchable between positive Y and negative Y direction), said first magnetization equilibrium state or said second magnetization equilibrium state settable by a flow of electrical charge through said heavy- metal nanostrip (FIGS. 4-5: magnetic moment of free layer 112’ is settable by current JSO); 
a Hf layer disposed between said heavy-metal nanostrip and said ferromagnetic nanomagnet (FIG. 4: SO active layer 120’ may include host material B as bottom layer and mixture of A and B as top layer, when A is Hf, see 8:31-50); and 
wherein a direction of flow of said flow of electrical charge through said heavy- metal nanostrip comprises an angle ζ with respect to said short axis of said nanomagnet (FIG. 4: because JSO is flowing in positive X direction, and short axis is in Z direction).

Shukh Reference: 
Regarding independent claim 1, Shukh teaches a base element for switching a magnetization state of a nanomagnet (FIG. 9: cell 90) comprising: 
a heavy-metal nanostrip having a surface, said heavy-metal nanostrip comprising at least a first layer comprising a heavy metal and a second layer comprising a different heavy-metal (FIG. 9: conductor line 42 and contact layers 22, see 10:48-55); 
a ferromagnetic nanomagnet disposed adjacent to said surface (FIG. 9: free layer 18), said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, said ferromagnetic nanomagnet having both a perpendicular-to-the-plane anisotropy Hkz and an in-plane anisotropy Hkx (FIG. 9: free layer 118 is made of, e.g. Co, see 10:34-42; Co has property of an in-plane long axis and perpendicular to the plan short axis, which are perpendicular to each other) and said ferromagnetic nanomagnet having a first magnetization equilibrium state and a second magnetization equilibrium state (FIG. 9: magnetic moment of free layer 18 is switchable between positive Z and negative Z direction), said first magnetization equilibrium state or said second magnetization equilibrium state settable by a flow of electrical charge through said heavy-metal nanostrip (FIG. 9: magnetic moment of free layer 18 is settable by current IB); and 
wherein a direction of said flow of electrical charge through said heavy-metal nanostrip comprises an angle ζ with respect to said short axis of said nanomagnet (FIG. 4: because IB is flowing in X direction, and short axis is in Z direction).
Regarding dependent claim 2, Shukh teaches wherein said heavy-metal nanostrip comprises a trilayer (FIG. 9: conductor layer 42, non-magnetic sublayer 92 and magnetic sublayer 94, see 7:67-4).
Regarding dependent claim 5, Shukh teaches wherein said heavy-metal nanostrip comprises a bilayer (FIG. 9: e.g. conductor layer 42 and contact layer 22).
	Regarding dependent claim7, Shukh teaches wherein said bilayer comprises at least one of Au/W, Pt/Hf, Pt/Al, and Au/Ta (Ta/Au/Ta, see 10:53-55).
Regarding dependent claims 8-9, Shukh teaches wherein said nanomagnet comprises a Co alloy (FIG. 9: free layer 18 is made of soft magnetic material comprising Co alloy, see 10:34-42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being Shukh in view of PGPub. 2007/0077664 to Chung et al. (hereafter Chung).
Regarding independent claim 12, Shukh teaches a base element of a sensor device for switching a magnetization state of a nanomagnet comprising: 
a heavy-metal strip having a surface (FIG. 9: conductor line 42, see 10:48-55); 
a ferromagnetic nanomagnet disposed adjacent to said surface (FIG. 9: free layer 18), said ferromagnetic nanomagnet comprising a shape having a long axis and a short axis, said ferromagnetic nanomagnet having both a perpendicular-to-the-plane anisotropy Hkz and an in-plane anisotropy Hkx (FIG. 9: free layer 118 is made of, e.g. Co, see 10:34-42; Co has property of an in-plane long axis and perpendicular to the plan short axis, which are perpendicular to each other) and said ferromagnetic nanomagnet having a first magnetization equilibrium state and a second magnetization equilibrium state(FIG. 9: magnetic moment of free layer 18 is switchable between positive Z and negative Z direction), said first magnetization equilibrium state or said second magnetization equilibrium state settable in an absence of an external magnetic field by a flow of electrical charge through said heavy-metal strip (FIG. 9: magnetic moment of free layer 18 is settable by current IB); 
wherein a direction of flow of said flow of electrical charge through said heavy- metal strip comprises an angle ζ with respect to said short axis of said nanomagnet (FIG. 4: because IB is flowing in X direction, and short axis is in Z direction); and 

Shukh doesn’t teach the trike through limitation.
Chung teaches a sensor device comprising a magnet device (see FIG. 8 and paragraphs [0050]-[0052]).
Since Shulk and Chung are both from the same field of endeavor, the purpose disclosed by Chung would have been recognized in the pertinent art of Shulk.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the magnet device of Shulk for sensor device of Chung because it is one of the known applications of magnet device.
Regarding dependent claim 13, Chung teaches wherein said sensor device comprises a temperature sensor (see FIG. 8 and paragraphs [0050]-[0052]).
Regarding dependent claims 14-15, Chung suggests wherein said sensor device comprises a pressure sensor or a magnetic field sensor (see paragraph [0049]).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant is kindly referred to paragraphs #4 to #6 above for detail explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824